 



Exhibit 10.1

Third Amendment to Employment Agreement

     This Third Amendment to Employment Agreement (the “Third Amendment”) is
entered into as of September 1, 2004, by and between DEL MONTE FOODS COMPANY, a
Delaware corporation, with its principal place of business in San Francisco,
California (“Company”) and RICHARD G. WOLFORD, an individual residing in the
State of California (“Executive”), to amend the Employment Agreement dated
March 16, 1998 between the Company and Executive (“Agreement”) as well as the
Second Amendment to the Agreement dated March 26, 2002 (“Second Amendment”), as
follows:

     1. In the Agreement and Second Amendment, the party Del Monte Foods Company
shall be defined and referred to as the “Company.” In the Agreement and Second
Amendment, the party Richard G. Wolford shall be defined and referred to as
“Executive.”

     2. Section 2(a) of the Agreement shall be deleted in its entirety and
replaced with the following:

(a) As compensation for the agreements made by Executive herein and the
performance by Executive of his obligations hereunder, during the Employment
Period, the Company shall pay Executive an annual base salary of Nine Hundred
Fifty Thousand Dollars ($950,000), or as adjusted from time to time by the
Compensation Committee of the Company’s Board of Directors (“Board”), payable on
a semi-monthly basis in twenty-four (24) equal installments, less all applicable
federal, state or local taxes and other normal payroll deductions (“Base
Salary”).

     3. Section 2(b) of the Agreement shall be deleted in its entirety and
replaced with the following:

(b) Executive shall be entitled to participate in the Del Monte Foods Company’s
Annual Incentive Plan or any applicable successor plan (the “AIP”) pursuant to
the terms and conditions set forth therein. Executive shall be eligible to
receive an annual AIP bonus (the “Bonus”) targeted at 110% of Executive’s Base
Salary, or as adjusted from time to time by the Compensation Committee of the
Board in accordance with the AIP.

Any further references to “AIAP” in the Agreement and Second Amendment shall be
deleted and replaced with “AIP”.

     4. Section 2(d) of the Agreement shall be deleted in its entirety.

 



--------------------------------------------------------------------------------



 



     5. Section 3(d)(ii) of the Agreement shall be deleted in its entirety and
replaced with the following:

(ii) The Company shall pay Executive an amount equal to two (2) times
Executive’s Base Salary and target Bonus at the level in effect for the year in
which termination occurs, less standard withholdings, payable in equal monthly
installments on the Company’s regular payroll schedule over a period of eighteen
(18) months, and the Company shall have no further payment obligations pursuant
to this Section 3(d)(ii) thereafter.

     6. Section 3(d)(iii) of the Agreement shall be deleted in its entirety and
replaced with the following:

(iii) For two (2) years following the Termination Date, Executive shall continue
to participate in all of the life, medical, dental, prescription drug, and
short- and long-term disability insurance plans, programs or arrangements in
which Executive was entitled to participate in at any time during the
twelve-month period prior to the Termination Date; provided that if during such
time Executive is precluded from participating in a plan by its terms or
applicable law, or if the Company for any reason ceases to maintain such plan,
the Company shall provide Executive with benefits which are no less favorable in
the aggregate to those which Executive would have received under such plan had
Executive been eligible to participate therein or had such plan continued to be
maintained by the Company; provided further that, following the termination of
any health coverage provided to Executive under this Section 3(d)(iii), the
Company shall use its best efforts to provide a method for Executive to
participate in the Company’s medical plans at Executive’s own expense until the
respective dates that Executive and Executive’s spouse are eligible for Medicare
benefits, so long as the Company’s medical plans remain self-insured and/or the
Company’s medical insurer agrees to provide for Executive’s continued
participation in the Company’s medical plans.

     7. Section 3(d)(iv) of the Agreement shall be renumbered to 3(d)(v),
without any change to the text of that Section.

     8. Section 3(d)(v) of the Agreement shall be renumbered to 3(d)(vi),
without any change to the text of that Section.

     9. Section 3(d)(vi) of the Agreement shall be renumbered to 3(d)(vii),
without any change to the text of that Section.

2



--------------------------------------------------------------------------------



 



     10. A new Section 3(d)(iv) shall be added to the Agreement in the following
form:

(iv) Executive shall vest in any stock or stock option grants awarded by the
Company to Executive pursuant to the Del Monte Foods Company 2002 Stock
Incentive Plan, or any successor plan, on a pro-rated basis as of Executive’s
Termination Date; provided, however, Executive shall not be entitled to take
ownership or otherwise receive settlement of his pro-rated stock award(s) until
the end of the performance period associated with that stock award; provided,
further, that, Executive shall not be entitled to exercise, take ownership or
otherwise receive settlement of his pro-rated stock option award(s) until the
scheduled vest date associated with that tranche of the stock option award(s);
provided, further, that, upon vesting of Executive’s pro-rated stock option
award(s), Executive shall have ninety (90) days from that vesting date to
exercise such stock options The value of any pro-rated stock option award shall
be based on the exercise price and the fair market value at the time of
exercise.

     11. Section 3(g) of the Agreement shall be deleted in its entirety and
replaced with the following:

(g) Termination Upon Change of Control. In the event of Executive’s Termination
Upon Change of Control (as defined below), Executive shall be entitled to the
following payments and benefits:

(i) Payment of Executive’s Bonus for the year in which Executive’s Termination
Date occurs, pro-rated for Executive’s actual employment period during such year
and based on the greater of Executive’s target or actual performance.

(ii) A lump sum payment within thirty (30) days of Executive’s Termination Date
in an amount equal to 2.99 times Executive’s Base Salary and target Bonus.

(iii) Benefit continuation as set forth above in Section 3(d)(iii).

(iv) Notwithstanding the terms of Section 5 of this Agreement, the Company shall
reimburse Executive for the cost of any legal fees incurred by Executive in
connection with or related to the enforcement of Executive’s Change of Control
benefits.

3



--------------------------------------------------------------------------------



 



(v) In the event the lump sum payment set forth in Section 3(g)(ii) of the
Agreement (the “Payment”) is an “excess parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Company shall pay Executive an additional cash payment
(the “Gross-Up Payment”) in an amount such that after payment by Executive of
all taxes, including, without limitation, any income taxes and Excise Tax
imposed upon the Gross-Up Payment, Executive shall retain an amount equal to the
Excise Tax imposed upon the Payment and the Gross-Up Payment. The Gross-Up
Payment shall be subject to and paid net of any applicable withholding. The
amount of any Gross-Up Payment or Excise Tax shall be reasonably determined by
the Company after consultation with its legal and tax advisors.

(vi) As a condition to the receipt of the benefits described in this
Section 3(g), Executive shall be required to execute a general release and
waiver in form and substance satisfactory to the Company and substantially
similar to Annex A hereto.

(vii) For purposes of this Section 3(g), “Termination Upon Change of Control”
means (A) the termination of Executive’s employment by the Company without Cause
during the period commencing on the date a “Change of Control” (as defined in
the Company’s 2002 Stock Incentive Plan) occurs and ending on the date which is
two (2) years after the Change of Control, or (B) termination by Executive of
the Employment Period within two (2) years after the occurrence of a Change of
Control; provided, that, (C) “Termination Upon Change of Control” shall not
include any termination of Executive’s employment by the Company for Cause, or
as a result of the death or Permanent Disability of Executive.

     12. In the first sentence of Section 4(a) of the Agreement, the phrase “and
for the one-year period following the voluntary termination of the Employment
Period by the Employee or termination of the Employment Period by the Employer
without Cause, and so long as the Employer is not in default of a material
obligation hereunder” shall be deleted in its entirety.

4



--------------------------------------------------------------------------------



 



     13. In the second sentence of Section 4(a) of the Agreement, the phrase
“that if such Competitor renders substantial services other than Company
Business, the Employee shall not be prohibited from engaging in any such
activities solely in connection with such other services; and provided,
further,” shall be deleted in its entirety.

     14. Section 4(b) of the Agreement shall be deleted in its entirety and
replaced with the following:

(b) During the Employment Period and for the eighteen (18) month period
following the voluntary termination of the Employment Period by the Executive or
termination of the Employment Period by the Company without Cause or Termination
Upon Change of Control, and so long as the Employer is not in default of a
material obligation hereunder, the Executive agrees not to (i) directly or
indirectly, either on Executive’s own account or for any company, limited
liability company, partnership, joint venture or other entity or person
(including, without limitation, through any existing or future affiliate),
solicit any employee of the Company or any existing or future affiliate to leave
his or her employment or knowingly induce or knowingly attempt to induce any
such employee to terminate or breach his or her employment agreement with the
Company or any existing or future affiliate, if any; or (ii) directly or
indirectly (including, without limitation, through any existing or future
affiliate), solicit, cause in any part or knowingly encourage any current or
future customer of or supplier to the Company or any existing or future
affiliate to modify the business relationship, or cease doing business in whole
or in part, with the Company or any such affiliate.

     Except as expressly provided in this Third Amendment, all other provisions
of the Agreement and the Second Amendment shall remain in full force and effect.

[Remainder of page intentionally left blank.

Signatures on following page.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Third Amendment as of
the date set forth below.

EXECUTIVE

     
     /s/ Richard G. Wolford

--------------------------------------------------------------------------------

Richard G. Wolford
  November 11, 2004

--------------------------------------------------------------------------------

Date

COMPANY:

DEL MONTE FOODS COMPANY

         
By:
  /s/ David L. Meyers

--------------------------------------------------------------------------------

  November 11, 2004

--------------------------------------------------------------------------------

Date
Name:
  David L. Meyers    
Title:
  Executive Vice President    

  Administration & Chief Financial    

  Officer    

6